Citation Nr: 1548574	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  10-12 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a cervical spine disorder.

2. Entitlement to an initial disability rating in excess of 10 percent for residuals of a cerebral concussion, to include headaches with cognitive impairment, prior to October 23, 2008, on an extraschedular basis.  

3. Entitlement to an initial disability rating in excess of 10 percent for residuals of a cerebral concussion, to include headaches with cognitive impairment, beginning October 23, 2008.

4. Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  . 

In November 2011, the Veteran had a Board hearing.  A hearing transcript is of record.  

In October 2012, the Board denied entitlement to a schedular rating in excess of 10 percent prior to October 23, 2008 for post-concussion residuals.  It remanded the issues of service connection for a cervical spine disorder and initial ratings for post-concussion residuals prior to October 23, 2008 on an extraschedular basis and in excess of 10 percent beginning October 23, 2008.

In February and June 2013, VA officials on behalf of the Compensation and Pension Service, Director (C&P Director) issued rating decisions denying entitlement to an extraschedular rating for post-concussion residuals prior to October 23, 2008.  38 C.F.R. § 3.321(b); see Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In July 2015, the Board notified the Veteran that the Veterans Law Judge conducting the November 2011 hearing was no longer employed by the Board.  He was informed that he could request another hearing within 30 days.  He has not responded.  

In addition to the paper claims folder, there are pertinent records found within the Virtual VA and Veterans Benefits Management System (VBMS).  These electronic records have been considered as part of the appeal.  

The issue of service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 23, 2008, the Veteran did not experience marked occupational interference or hospitalization due to post-concussion residuals.  

2.  Beginning October 23, 2008, the Veteran's post-concussion residuals symptoms more closely approximated a level "3" impairment under the Memory, attention, concentration, executive function TBI facet; contemplating objective evidence on testing of moderate memory, attention, concentration, or executive functions resulting in moderate functional impairment.

3.  Additional symptoms, including headaches, altered consciousness and anxiety, among others, are not clearly separable from the post-concussion residuals and are contemplated in the currently assigned rating criteria.  

4.  The Veteran left work due to disability by August 2009 and is unable to secure and maintain substantially gainful employment due to his service-connected post-concussion residuals.  


CONCLUSIONS OF LAW

1.  Prior to October 23, 2008, the criteria for an extraschedular rating for post-concussion residuals have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b), 4.16(b), 4.31, 4.124(a), DC 8015 (2007 and 2014).

2.  Beginning October 23, 2008, the criteria for a 70 percent rating, but no higher, for post-concussion residuals are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.14, 4.87, 4.121, 4.124a, 4.130, Diagnostic Codes (DCs) 6260, 8045, 8100, 8910- 8914, 9400 (2014).

3.  The criteria for a TDIU are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.2, 4.3, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The RO provided the required notice in an October 2008 letter sent to the Veteran.  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes service treatment records, VA outpatient medical records, private medical records, statements from the Veteran, and pertinent Social Security Administration (SSA) records.  

The Veteran was most recently afforded VA examinations in November 2012 for his claims.  They reflect review of the claims folder, clinical evaluation and pertinent medical opinions.  They are adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical and lay evidence does not indicate that the Veteran's TBI residuals have materially increased since then and another examination is not needed.  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); see also 77 Fed. Reg. 23128 -01 (April 18, 2012).

At the November 2011 hearing, the presiding Veterans Law Judge identified the issues on appeal.  The Veteran provided testimony as to all treatment received and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  Based in part upon his hearing testimony, VA obtained updated VA treatment records and furnished an updated examination.  The duties imposed by Bryant were thereby met.  In a July 2015 letter, the Veteran was informed that the Veterans Law Judge presiding over the November 2011 hearing was no longer employed by the Board and that he had 30 days to request another hearing.  He did not respond.   

The record reflects substantial compliance with the October 2012 Board remand.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  In the October 2012 remand, the Board instructed the agency of original jurisdiction (AOJ) to take the following actions: request that the Veteran submit additional records in support of his claim, obtain updated VA treatment records since December 2008, obtain updated VA orthopedic and neurological examinations, refer the increased rating issue to the Compensation and Pension Service (C&P) Chief for an extraschedular rating, and readjudicate the claim.  The AOJ issued an October 2012 development letter to the Veteran.  Updated VA treatment records and examination reports have been obtained.  VA officials on behalf of the C&P Director issued February and June 2013 decisions concerning extraschedular ratings.  Lastly, the AOJ issued a June 2013 supplemental statement of the case (SSOC).  

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  

II.  Rating in excess of 10 percent for service-connected post-concussion residuals prior to October 23, 2008 on an extraschedular basis.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this case, it has been conceded that an exceptional disability picture is raised by the evidence.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Where the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's claim for an increase was received in September 2008.  The record for consideration includes the period one year prior to the claim if the evidence includes factually ascertainable evidence of an increase in disability.   38 C.F.R. § 3.400(o).  
  
In November 2007, the Veteran was afforded a VA psychiatric examination.  He reported having mild memory deficits ever since his motorcycle accident in service.  He believed his symptoms had been increasing in recent years.  He wrote notes to himself as a memory aid.  The examiner noted mild social impairment due to the Veteran's forgetfulness.  He assessed mild impairment in thought process, but no impairment in communication.  Notably, the Veteran scored 29/30 on the Mini-mental status examination.  He performed well on executive function tests and demonstrated intact abstracting abilities.  However, he had mild processing speed delay on abstraction test and mild delay self-correcting on contrasting programs.  He did not exhibit inappropriate behavior.  Mental status examination (MSE) showed the Veteran to be fully oriented and present with appropriate grooming.  Speech and mood was normal.  Thought process was linear and goal-directed.  No psychosis was observed, but cognition was mildly impaired as previously reported.  Insight and judgment were deemed fair.  The examiner diagnosed mild cognitive impairment.  He commented that the level of severity of the Veteran's cognitive deficits were mild. 

February 2008 VA primary care records show that the Veteran had headaches since the motorcycle accident, but that within the past five years his memory had become worse.  His wife complained about his forgetfulness.  He had difficulty swallowing solids.  Clinical evaluation showed him to fully oriented.  The examiner assessed chronic headaches with recent memory deficits.  

February 2008 VA neurology records show that the Veteran had a long-standing history for headaches.  Clinical neurological evaluation was grossly normal.  The examiner assessed a history of chronic, unspecified headaches.

July 2008 magnetic resonance imaging (MRI) brain report was negative.  

In September 2008, the Veteran's wife reported that he had had headaches and memory problems for many years.  She believed he had not adequately informed his treating clinicians about his symptoms due to his memory problems.  She reported that she intended to participate in his medical care.  

September 2008 VA primary care records reflect that the Veteran's dysphasia had resolved due to Prilosec use.  His wife complained that his memory had deteriorated.  He also had neck pain.  He described his headaches as radiating from his cervical spine.  He complained about a poor memory.  Clinical evaluation showed him to be fully oriented and findings grossly within normal limits.  The examiner noted his complaints of memory loss, but commented that the examination was completely unremarkable.  

October 2008 VA neurology clinic records reflect that the Veteran was distressed secondary to pain.  A mini-mental status evaluation could not be performed due to his inability to respond.  Cranial nerve, motor, reflex, coordination and cerebellar findings were normal.  The examiner assessed history of head trauma and headaches with memory loss.  She commented that she could not evaluate the Veteran due to his frustration and inability to respond to questions.

The Veteran asserts an extraschedular rating for post-concussion residuals prior to October 23, 2008 is warranted.  In this particular case, the Board does not find that the symptoms attributable to post-concussion residuals warrant an extraschedular rating.  Prior to October 23, 2008, the Veteran was employed.  While his cognitive symptoms negatively affected his work capabilities, they did not pose marked interference with employment.  He does not report missing significant periods of work or adverse action by his employer due to symptoms associated with his post-concussion residuals.  He was not hospitalized during this period.  The Board notes that he was unable to complete memory testing in October 2008.  When viewed with the November 2008 VA neuropsychiatric evaluation, the October 2008 clinician's comments, and subsequent clinical notes, it is apparent that the Veteran's inability to take the test was due to physical pain, rather than an instance of gross cognitive deficiency.  For these reasons, an extraschedular rating prior to October 23, 2008 is not warranted.  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

III.  Rating in excess of 10 percent for service-connected post-concussion residuals beginning October 23, 2008.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran is currently in receipt of a 10 percent rating under Diagnostic Code (DC) 8045 beginning October 23, 2008.  38 C.F.R. § 4.124a, DC 8045 (effective October 23, 2008).  Under the current format, there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  The rater is instructed to evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, the rater is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

Further, the rater is to evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms should be evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Physical (including neurological) dysfunction is to be evaluated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, such should be evaluated under the most appropriate diagnostic code.  Each condition should be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id. 

Additionally, the rater is to consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id. 

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total." However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled ``Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified'' with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Id. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  Id. 

Also pertinent is DC 8100, concerning migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a, DC 8100 (2014).  The rating criteria do not define "prostrating."  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."

In September 2008, the Veteran's wife reported that he had headaches, neck pain and memory problems as long as she knew him.  His headaches were so severe they caused nausea. 

October 2008 VA neurology clinic notes show that the Veteran complained about memory loss.  A recent magnetic resonance imaging (MRI) study of the brain and clinical evaluation were negative.  However, the Veteran wanted another opinion.  The Veteran presented in distress due to a headache and had an upset mood.  Consequently, the examiner did not perform a mini mental status examination.  Cranial and motor nerve examination was normal.  Sensory, reflex, coordination, cerebellar and gait were all normal.  Romberg test was negative.  Recent laboratory findings were reviewed.  The examiner diagnosed a history of head trauma and headache with memory loss.  She stated that a full mental status examination was not performed due to the Veteran's frustration and "how he wanted to explain a lot about what he had to go through etc."  She also diagnosed tension headache.  

November 2008 VA treatment records reflect that the Veteran had an abbreviated neuropsychological evaluation.  The examiner noted the motorcycle accident history and indicated that there were only minimal or mild residual deficits.  He cited the Veteran's lengthy employment history as a mechanic.  However, the Veteran reported a decline in 2004 when he began having headaches and neck pain.  The examiner noted that the Veteran did not have significant problems handling daily tasks, but his memory and neck problems were posing more difficulties at work.  The Veteran cited his primary impairment as being from headaches and pain.  He had pain 8-9/10 or greater and it interfered with his cognition.  Clinical evaluation was significant for pain, but the examiner believed the Veteran provided good effort on quantitative testing and the results would be valid.  The examiner commented that the Veteran had concern over his pain and memory problems, but these concerns were not clinically significant as to suggest a psychiatric disorder.  He noted that the Veteran's thinking was logical, relevant and goal-directed.  Quantitative testing was negative for organic dysfunction and reasoning.  However, an overall measure of neuropsychological integrity suggested mild impairment.  Specifically, the immediate memory index showed mild to moderate impairment.  Language and attention index had mild impairment.  Delayed memory index suggested moderate impairment.  The conclusions were listed that the Veteran had reduced cognitive efficiency and impaired short-term memory.  Memory was impaired secondary to processing deficits as opposed to increased forgetfulness.  Reasoning was intact when memory was not a factor.  Visual spatial and naming abilities were intact.  He had the capacity for divided attention and shifting sets.  However, the examiner commented that the Veteran was primarily impaired due to pain.  He believed that the Veteran's presentation did not indicate pseudodementia.  He believed there was a cognitive decline from the head injury that was stable for many years.  It had been exacerbated by the onset of pain.  He could not discern whether a new disorder or process had manifested.  He believed the first issue was resolving the Veteran's pain before ascertaining any underlying cognitive difficulties.  The examiner diagnosed cognitive disorder with short term memory decline and slowed rate of information processing due to pain and long-term/ stable residual cognitive deficit.  He listed a global assessment of functioning (GAF) score of 55.  

December 2008 primary care nursing assessment reflects that the Veteran had severe headaches.  His wife reported that he became disoriented.  Clinical observation showed the Veteran to be alert, but forgetful.  

January 2009 neurology clinic records show that the Veteran had a normal electroencephalogram (EEG).  He continued to work and experience severe pain on a daily basis.  However, he had learned to manage it.  Clinical evaluation was grossly normal with the exception of winging in his right scapula.  The examiner commented that the Veteran did not appear emotional when describing his reports of severe pain.  She commented that the recent EEG and February 2008 brain MRI was limited to findings of scattered small vessel ischemic changes.  The examiner adjusted the medication. She commented that she was uncertain as to how much neck pain Veteran had.  She listed situational dementia, evaluated as cognitive disorder.  

In February 2009, the Veteran was afforded a VA psychiatric examination with review of the claims folder.  The examiner noted the motorcycle accident.  MSE showed that the Veteran had an appropriate appearance and good communication skills.  However, he noted slight irritability when the Veteran had difficulty remembering events and a slightly anxious mood and apprehension.  The examiner did not observe clinical evidence of depression or any other serious mental disorder.  The Veteran had an appropriate affect that was slightly emotional, but congruent.  Speech was productive and appropriate.  He had slight hesitation in his thinking.  However, his thinking was linear, goal-directed and logical.  Thought content was normal.  He was oriented to place and time, but had difficulty identifying the correct time.  Memory was significant for recall problems.  As examples, he could recall reading the newspaper, but not its contents or he could recall the Presidents' names, but had to think slowly to do so.  Concentration was slightly impaired due to testing difficulty.  Judgment was fairly good and appropriate.  The examiner noted the November 2008 cognitive test results and believed the current examination was congruent with those findings.  She noted that the Veteran's chief complaint was headaches.  The Veteran described them as severe and occurring almost every day.  His next complaint was memory deficiency and then anxiety.  The examiner indicated that the anxiety was not clinically significant, but rather a situational reaction to his memory problems.  She concluded that the Veteran's primary problems were memory impairment, primarily being short memory, recall and delayed memory areas.  As a consequence, the Veteran had anxiety, irritability and restlessness.  She diagnosed cognitive disorder attributable to the in-service concussion.  She noted headaches, neck pain and memory difficulties as concomitant conditions.  She stated that the Veteran's occupational function is impaired because he recently stopped working due to memory complaints.  She listed a GAF score of 55.  

April 2009 VA neurology clinic records were similar to the January 2009 findings.  The Veteran continued to have neck pain and headaches, but managed without medication.  He also reported brief episodes of disorientation.  The clinician adjusted the medications and maintained the previous diagnoses.  

June 2009 VA neurology clinic records reflect that he continued to have headaches and sleep problems.  Another EEG study was conducted and returned negative.   

In August 2009, SSA recognized the Veteran as being disabled due to a primary diagnosis of TBI and secondary diagnosis of back disorder.  

August 2009 VA neurology clinic records reflect that the Veteran had improved pain control.  His headaches had decreased.  He was no longer working.  Clinical examination was grossly normal.  However, he had cervical spasm and moderate tenderness in his right shoulder.  The examiner assessed TBI with headaches and neck pain with radiculopathy.  He noted that the Veteran's reports of brief amnesia or unresponsive episodes had ceased.  His wife believed it may be due to an absence of work stress.  The examiner assessed dementia and described it as more likely situational and noted the cognitive disorder diagnosis.  She believed his anxiety had improved.  

March 2010 neuropsychological testing indicated that the Veteran had a significant decline in function since 2008.  It was not related to pain or prior TBI.  It was assessed as early, progressive dementia.  

April 2010 neuropsychological evaluation was performed.  The examiner noted that the Veteran was last evaluated in 2008 and was believed to have a cognitive disorder due to an old TBI and neck pain.  Now, his pain was under much better control, but his memory problems were increasing.  His wife handled his finances.  He did minimal driving and stopped working in July 2009.  Clinical observation showed the Veteran to present as cooperative with fluent speech.  No fine or gross motor coordination problems were observed.  The Veteran acknowledged irritability due to pain and memory problems.  His thinking was generally logical, relevant and goal-directed.  Several quantitative cognitive tests were administered and results listed.  The examiner concluded that a significant cognitive decline occurred since 2008 that was not attributable to pain, TBI or other factors.  Short-term memory was severely impaired with rapid decay of information.  Rate of information retrieval was impaired.  Speed of information processing was slowed.  Language and visual spatial skills were relatively intact.  The findings were consistent with early progressive dementia.  He would defer comment on the specific type of dementia to neurology.  The examiner diagnosed cognitive disorder and dementia.  He assigned a GAF of 40.  

March 2010 VA neurology clinic records show that the Veteran had decreased headaches and neck pain.  He described his headache severity as 3-4/10.  The clinician adjusted his medication.  She commented that his dementia may be situational, noting that he was not working anymore.  

May 2010 VA neurology clinic records reflect that the Veteran's neck pain and headaches had improved.  He had multiple contemporaneous domestic stressors.  His wife observed him having confusion when he took gabapentin.  His headache severity had decreased to 2-3/10.  His wife also thought his seizures had decreased.  Clinical examination was at baseline. 

August 2010 VA neurology clinic records show that the Veteran had increased headaches and neck pain.  His wife reported increased confusion with large crowds or strangers.  However, she did not believe he had as many seizures.  Clinical examination was at baseline.  The examiner adjusted his medication.  She noted that he had a cognitive disorder of dementia possibly related to B12 deficiency and stress.  

December 2010 VA neurology records show that the Veteran had worsening headaches and neck pain.  Neck injections made it worse.  He had confusion when many events were occurring together.  Clinical examination was at baseline.  The examiner noted that his headaches were better than before.  She also noted an improvement in seizures with lessened stress in retirement.  She reported a conflicting diagnosis on dementia since the April 2010 report about a significant decline in cognition.  She noted that the anxiety did not improve as the Veteran had difficulty with crowds and getting lost.    

March 2011 Carotid Doppler imaging of the brain was normal.  

May and August 2011 VA neurology records reflect that the Veteran's memory appeared to have improved according to his wife.  She also did not believe he had as many seizures.  Clinical examination was grossly normal.  The Veteran had moderate cervical spasm and tenderness.  The examiner assessed TBI with improved headaches, neck pain with radiculopathy and seizures.  He commented that they were nonconvulsive episodes with loss of awareness lasting for very brief periods.  His medication was adjusted.  The examiner also noted the diagnosis of dementia, but commented it may be pseudodementia with various stress factors.   

June 2011 VA social worker notes include subjective reports that the Veteran's pain was attributable to his memory loss.  His memory had declined in recent years.    

September 2011 clinical records reflect that the Veteran's wife reported that the Veteran had seizure type symptoms lasting all day.  The clinician commented that it may be an aura of epilepsy.  She increased his medication.  

October 2011 VA primary care records show that he had intermittent headaches and neck pain.  He denied any other baseline changes.  The clinician noted occipital headaches and vision and hearing problems.  He had arthritic pain in his neck.  The examiner assessed TBI with persistent daily headaches, possibly variant of migraines.  He also assessed neck pain with radiculopathy and nonconvulsive seizures.   
	
November 2011 VA audiology records indicate that the Veteran had tinnitus with an onset "years" ago.  He had a significant history for military and occupational noise exposure. 

In November 2011, the Veteran was afforded a Board hearing.  He reported that he had to lie down during headache attacks.  His wife affirmed that he was incapacitated during an onset of headaches.  He could have "real bad" headaches a few times per week.  Generally, they were 4-5/10, but he recently had one that incapacitated him for a few days.  He believed his symptoms were more than a headache and encompassed sensations of disorientation.  He stated that these episodes occur about twice a week.  His wife responded that the treating clinicians were aware of these symptoms and had tried cervical injections and physical therapy (PT).  She also stated that he had a history of seizures that had recently improved.  She described them as very brief instances of impaired consciousness lasting a few seconds and followed by a headache.    

January 2012 private medical records (Dr. M.H.) show that the Veteran complained about daily headaches, memory problems and seizures.  The headaches occurred daily with 4/10 severity.  He had variable memory difficulty with recent events, such as meals, directions or locating objects.  He described the memory problem as progressive and related a 4 to 5 year history for it.  Dr. M.H. noted the 1968 motorcycle accident and reports of mini-seizures.  The Veteran also believed he occasionally had full seizures.  He described instances of stuttering and word finding problems that were worse with headaches.  The examiner commented that the Veteran could manage many daily activities, but would have difficulty with finances and needed memory aids.  Clinical examination showed the Veteran to be alert, rational and cooperative.  He had full scores on orientation and serial testing.  His speech was fluent.  Comprehension and repetition was intact.  Memory testing for five words in five minutes was 0/5.  Other neurological and memory test findings were normal.  The examiner noted cognitive impairment from episodic and verbal working memory impairments.  Dysexecutive syndrome, inattention, and dysnomia were also noted.  Chronic daily headaches were also noted.  The final assessment was post TBI, seizure medication and headaches interfering with cognition in the setting of good cognitive reserve components.  

February 2012 VA TBI clinic records show that the Veteran complained about daily headaches ranging from 7 to 10 in severity.  Consequently, he had poor sleep, irritable mood, fatigue, poor concentration, and recent memory impairments.  He also described having a pattern of nonresponsive staring spells, which his wife described as mini-seizures.  The examiner noted the March 2010 neuropsychiatric test findings, medical history, medications, and recent laboratory studies.  The Veteran was currently unemployed.  He drove minimally.  MSE showed him to be calm and cooperative with low frustration tolerance.  He had word-finding difficulties.  He was not aphasic.  He exhibited a blunted, flat affect.  He reported an irritable mood and poor sleep.  He was fully oriented.  He had poor concentration and recent memory.  Remote memory was intact.  He had somewhat tangential thoughts.  Impulse control, insight and judgement were fairly intact, but historically were poor.  Quantitative cognitive testing suggested dysfunction in delayed recall, constructional ability and concentration.  The examiner assessed cognitive disorder and dementia by history.  He indicated they were both related to TBI.  He assigned a GAF of 50.  

February 2012 EEG report showed normal findings.  

March 2012 MRI brain report did not show an acute intracranial process.  Chronic abnormal incidental findings were noted, but deemed grossly unchanged from the prior study.  

April 2012 VA TBI clinic records include complaints about hyperarousal, irritability, headaches, among others.  Quantitative testing showed difficulty with language and delayed recall.  He was given a trial of Depakote.  The examiner reviewed the recent MRI reports for the brain and cervical spine.  MSE showed the Veteran to be calm and cooperative, but possess a low frustration tolerance.  He had word finding difficulty.  He exhibited a restricted affect and anticipatory anxiety.  He was fully oriented.  Concentration was poor.  Thoughts were goal-directed and free of psychosis.  The examiner assessed history of seizures and TBI, headaches and cognitive dysfunction secondary to TBI.  

May 2012 VA neuropsychiatry records show a magnetic resonance angiography (MRA) was taken.  It was nonspecific and could not be used to exclude underlying sequelae of trauma.  However, it did not show any changes compared to November 2010.  The Veteran continued to have frequent headaches, which were debilitating.  A medication adjustment was recommended.  MSE showed the Veteran to be calm and cooperative.  He had fluent and coherent speech.  However, his affect was flat and blunted.  His mood was euthymic.  His sleep and appetite were fair.  Recent memory was poor.  Remote memory and concentration were intact.  His thoughts were goal directed and free from psychosis.  Impulse, insight and judgement were fairly intact.  The examiner assessed history of TBI, headaches with a vascular migrant component.  

June 2012 VA neuropsychiatry records reflect that the Veteran had decreased intensity in his headaches with Topamax, but they continued to bother him.  He reported neurological disturbances in his arms and the clinician advised that it was a medication side effect.  The clinician assessed his headaches as posttraumatic as opposed to migraine.  They were reportedly constant and of a 4-7/10 severity.  Laboratory results were reviewed.  MSE showed the Veteran to be calm and cooperative.  He had fluent and coherent speech.  However, his affect was flat and blunted.  He had irritability.  His sleep and appetite were sporadic.  Recent memory was poor.  Remote memory was intact.  He exhibited fair concentration and his thoughts were goal directed and free from psychosis.  Impulse, insight and judgement were fairly intact.  The examiner assessed TBI, posttraumatic headaches, mood disorder and seizure disorder.  

August 2012 VA neuropsychiatric records show that the Veteran had two types of headaches.  One was dully and achy.  The examiner indicated that this was likely posttraumatic.  The other type was described as severe and accompanied by photophobia and nausea.  The examiner indicated these were migraines.  MSE was unchanged from prior reports.  The examiner provided a new medication.  

September 2012 VA neuropsychiatry clinic records that new mediation had helped alleviated his headaches.  MSE was unchanged from prior reports.  

In November 2012, the Veteran was afforded a VA TBI examination with review of the claims folder.  The examiner noted the 1968 motorcycle injury.  For memory, attention, concentration, and executive functions, the examiner endorsed a mild complaint of memory loss.  Social interaction was noted to be occasionally inappropriate.  Visual spatial orientation was mildly impaired; such getting lost in unfamiliar surroundings or difficulty following directions.  Subjective symptoms were notable for three or more complaints that mildly interfere with work, such as intermittent dizziness or headaches.  Neurobehavioral affects were significant for occasional interference with work and social interaction, but not significant enough to preclude them.  He assessed the Veteran as having normal: judgment, orientation, motor activity, communication and consciousness.  He stated that the Veteran had headaches and a mental disorder as TBI residuals.  He reviewed the November 2008 neuropsychiatric evaluation, May 2012 MRI, and January 2009 and February 2012 EEG reports.  A cognitive test was performed and the Veteran had a good score 28/30 and full scores in visuospatial and executive function, naming, attention, language, abstraction and orientation.  He had 3/5 score on delayed recall.  The examiner noted that the Veteran would give up quickly, but then remembered and corrected his answer.  He believed the testing was consistent with the November 2008 results showing reduced cognitive efficiency and impaired short-term memory.  He noted that the Veteran was retired and clinical neurological findings were normal.  

A headache disability benefits questionnaire (DBA) was also completed as part of the VA TBI examination.  The examiner diagnosed tension headaches with a 2010 onset.  The examiner noted the Veteran's current medication regimen.  He complained about constant head pain with concomitant light sensitivity and difficulty focusing visually.  The examiner indicated that the severity of the Veteran's headaches were not of a prostrating nature.  She recited the Veteran's medical history and published medical study that postconcussion headaches typically began immediately or soon after the trauma.  She noted that the 1968 STRs do not refer to headaches and the Veteran denied headaches on his May 1970 Report of Medical History for separation.  She also noted that the medical records were not available from separation until 2007 and that they could be determinative.  The findings from the March 2012 cervical spine MRI can cause mild to severe musculoskeletal headaches.  Based upon her review of diagnostic and imaging studies, she believed the headaches were more likely related to his cervical spine disorder.  She also thought the clinical evidence weighed against a seizure diagnosis.  She cited the negative EEG studies from January 2009 and February 2012 and absence of clinical observation.  She commented that the diagnosis was based upon the Veteran's wife's subjective reports and indicated it could be related to medications.  She further noted that the Veteran did not report any seizure like episodes at the current examination.  

In an undated statement, the Veteran reported that he had trouble remembering school friends.  He had to write himself notes to aid his memory.  He had difficulty finding words and verbalizing them.  He reported having seizures for many years without realizing what the symptoms were.  He had anxiety attacks.  He had not sought treatment for these symptoms for many years until they recently increased.  

In March 2013, the Veteran submitted an article titled "Brain Injury: Not Just a Bump on the Noggin" published by Sunshine HealthNet.  He endorsed having many symptoms associated with TBI.

The Veteran contends that a rating in excess of 10 percent for service-connected post-concussion/TBI residuals is warranted beginning October 23, 2008.  38 C.F.R. § 4.124(a), DC 8045 (2014).  The evidence reflects differing opinions about the symptoms attributable to post-concussion residuals and their severity.  Thus, the Board must initially determine what symptoms are attributable to the service-connected post-concussion/ TBI residuals, and then, the severity of those symptoms. 

The medical evidence conflicts on whether all of the cognitive symptoms are attributable to the in-service concussion many years ago.  The November 2008 clinician indicated that non-service connected physical pain exacerbated underlying TBI deficits.  The April 2010 clinician suggested that the Veteran had dementia that was unrelated to the service-connected concussion.  VA clinician notes from August 2010 and May 2011 indicate cognitive deficits were related to contemporaneous stressors and vitamin deficiency.  Meanwhile, February 2009 and April 2012 VA clinician notes indicate that all of the Veteran's cognitive symptoms were attributable to the service-connected concussion.  The comments from these reports do not include a clear explanation that could serve as a basis for the Board to prefer one opinion over the other.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (value of a medical opinion is dictated by its rationale).  Overall, the evidence weighing against the claim reflects a difference of medical opinion as to an etiology.  38 C.F.R. § 4.2.  The adverse reports are vague as to the precise symptoms or severity thereof that would be attributable to non-service-connected disorders.  Mittleider v. West, 11 Vet. App. 181 (1998).  The Board resolves reasonable doubt to find that all cognitive symptoms are part of service-connected post-concussion residuals.  38 C.F.R. § 4.3.

Next, the severity of the service-connected post-concussion/TBI symptoms must be determined in light of the conflicting medical and lay evidence.  The evidence suggests that the Veteran initially had a mild cognitive deficit that was exacerbated by pain in 2008.  November 2008 VA treatment records.  By April 2010, a notable cognitive decline was observed.  February 2012 VA TBI clinic records suggest that the Veteran continued to have significant cognitive deficits.  However, an improvement in general cognition was indicated by the November 2012 VA examination report.  During this period, the Veteran also had headaches of varying intensity and frequency.  

In this particular case, a 70 percent rating for post-concussion/ TBI residuals under DC 8045 would be the most beneficial rating.  38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8045.  The post-concussion/ TBI symptoms noted below approximate a level "3" impairment contemplating objective evidence on testing of moderate memory, attention, concentration, or executive functions resulting in moderate functional impairment for the Memory, attention, concentration, executive function TBI facet.  Id.  April 2010 and February 2012 clinical reports include quantitative test results and conclusions suggestive of moderate cognitive impairment.  Although the November 2008 clinician believed the cognitive disorder was transiently exacerbated by pain, the April 2010 and February 2012 clinical reports suggest a permanent decrease in cognitive function independent of physical pain stressors.  The April 2010 and February 2012 assessments suggest significant memory impairments that interfered with daily social and occupational activities.  Notably, the November 2008, April 2010 and February 2012 clinicians assigned GAF scores of 55, 40 and 50, respectively.  The February 2009 VA examiner agreed with the November 2008 clinical findings and reiterated the GAF score of 55.  These scores are indicative of significant cognitive symptoms.  While the November 2012 VA examiner's report conflicts with the above assessments suggesting moderate memory/ cognitive impairment, the Board considers the November 2012 VA examination report to be an outlier since it is not consistent with the additional evidence.  38 C.F.R. § 4.2.  For these reasons, a 70 percent rating for post-concussion residuals is granted beginning October 23, 2008.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.124a, DC 8045.  

The Veteran's TBI symptoms do not show total impairment in any of the additional facets.  Id.  He retains the ability to communicate, maintain appropriate behavior and grooming, among other capabilities.  He does not demonstrate TBI deficits, such as grossly inappropriate behavior, significant perceptional disturbances and the like, that would indicate a total loss of social or occupational function.  Thus, a total rating for TBI residuals is not warranted.  Id.

The Board notes that headaches are associated with the post-concussion residuals.  DC 8045 allow for separate ratings for subjective symptoms with a distinct diagnosis, such as migraine headaches.  It notes that the instruction applies despite symptoms being contemplated in the subjective TBI facet and even in instances where they consist of wholly subjective symptoms.  38 C.F.R. §§ 4.14, 4.124a, DCs 8045, 8100.   In this case, the Veteran had significant headaches from October 2008 until August 2009 and then from August 2010 onwards.  The treating clinicians' reports tend to indicate that they are manifestations of his post-concussion residuals or neck pain, rather than a separate disability.  See VA treatment records from November 2008, January 2009 (reports severe headaches, but managed them), February 2009 (daily, severe headaches), August 2009 and April 2010 (improvement in headaches), August and December 2010 (increased headache symptoms); October 2011 (baseline headaches); June and August 2012 (posttraumatic headaches and migraines); November 2012 VA examination report.  The evidence does not show a separate headache disability with manifestation independent of the service-connected post-concussion residuals.  For these reasons, the Board considers the headaches to be contemplated by the currently assigned 70 percent rating under DC 8045.  Id.; 38 C.F.R. §§ 4.14, 4.124a, DC 8045.    

The Board also notes reports describing epilepsy type symptoms.  38 C.F.R. §§ 4.121, 4.124a, DC 8910 to 8914.  The evidence in support of epilepsy is generally limited to subjective reports without clinical correlation.  See January 2009, February 2012 EEG reports; November 2012 VA examination report.  While the Veteran and his wife's reports are helpful in ascertaining the Veteran's symptoms, they are not objective reports based upon clinical observation or diagnostic study.  They are of limited probative value in confirming a seizure.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995); 38 C.F.R. §§ 3.159(a)(1), 4.121.  As the medical evidence does not show an objective assessment of seizure activity, the Board declines to consider a rating under the epilepsy criteria.  Id.

For the reasons stated above, the Board finds that a 70 percent rating beginning October 23, 2008 for service-connected post-concussion residuals is warranted.  38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8045.  Increased or separate ratings are denied.    

Extraschedular rating considerations beginning October 23, 2008

When the schedular evaluations are deemed inadequate, the RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  Referral for extraschedular consideration is limited to where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular criteria reasonably described all of the symptoms attributable to the service-connected disabilities.  The lay evidence suggests the presence of seizure type symptoms.  They are described as "mini-seizures" involving brief episodes of general unresponsiveness.  (Reports found within VA treatment records from December 2008, April 2009, September 2011, February 2012; private medical records from January 2012; November 2011 Board hearing transcript).  The Board considers these symptoms to be contemplated in the currently assigned 70 percent rating since the currently assigned rating criteria contemplate deficiencies in orientation, visual spatial orientation, communication, and consciousness.  38 C.F.R. § 4.124a, DC 8045.  In conclusion, the evidence does not show that the Veteran has any unusual symptoms attributable to his service-connected concussion residuals or typical symptoms associated with his service-connected concussion residuals that are of a severity significantly greater than those contemplated in the schedular rating criteria.  A referral for extraschedular evaluation is not warranted. 

Entitlement to TDIU

The record shows that the Veteran has been unemployed since August 2009 and he asserts that his service-connected disability causes unemployability.  The Board considers the issue of entitlement to TDIU to be part of the appeal.  Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).

A TDIU will be assigned if the Veteran is unable to secure and maintain substantially gainful employment as a result of his service-connected disability, without regard to age or nonservice-connected disabilities.  See 38 C.F.R. § 4.16(a).  
In this case, the Veteran meets the schedular criteria for a TDIU, as he has a 70 percent rating for his service-connected post-concussion residuals.  Id.  He was last employed in July 2009 as a mechanic.  SSA disability records indicate that his primary disability is TBI with a secondary back disability.  Notably, the Veteran submitted a March 2010 letter stating that his conditional offer of employment was withdrawn due to his failure to pass a physical examination.  The disability causing him to fail the physical examination was not reported.  

The evidence is at least in equipoise on the issue of whether service-connected post-concussion residuals preclude employment consistent with the Veteran's education and experience.  Throughout the record, the Veteran has reported significant difficulties with short-term memory and word finding.  VA treatment records from March 2010 through June 2012 include clinical reports indicating that the Veteran had notable cognitive deficiencies that would pose significant occupational impairment.  By contrast, the November 2012 VA examiner reported that the Veteran's cognitive deficit was mild and did not pose any occupational impairment.  This November 2012 report has been deemed an outlier and less persuasive due to its inconsistency with the additional evidence.  38 C.F.R. § 4.2.  Resolving all reasonable doubt in favor of the Veteran, the Board finds a TDIU is warranted due to service-connected post-concussion residuals.  38 C.F.R. §§ 4.3, 4.16(a). 











ORDER

Entitlement to an initial disability rating in excess of 10 percent for residuals of a cerebral concussion, to include headaches with cognitive impairment, prior to October 23, 2008, on an extraschedular basis is denied.  

A 70 percent rating beginning October 23, 2008 for post-concussion residuals is granted. 

A TDIU is granted.  


REMAND

The November 2012 VA cervical spine medical opinion is inadequate for adjudication purposes.  The November 2012 VA examiner did not provide an adequate rationale to support his opinion.  He cited an absence of treatment in service and "very mild" degenerative findings.  However, the evidence includes a March 2012 VA MRI report showing moderate degenerative findings for the cervical spine disability.  The examiner also impermissibly discounted the Veteran's reports of in-service neck pain due to an absence of medical treatment and did not address the in-service injuries resulting in a concussion and broken collarbone or shoulder.  An addendum medical opinion must be obtained as detailed below.  

Accordingly, the case is REMANDED for the following action:

1. Contact the November 2012 VA examiner for an addendum cervical spine medical opinion.  If he is unavailable, contact another suitably qualified clinician.   The paper and electronic claims folders and a copy of this remand must be available and reviewed by the examiner. 

The examiner is asked to opine on whether it is at least as likely as not (i.e., 50 percent or greater probability) that the current degenerative disc disease of the cervical spine is related to active service.  The examiner must consider the following: the Veteran's reports that he had neck pain, but failed to obtain medical treatment due to confusion;  in-service injuries documented in April 1968 and June 1968 service treatment records; and the findings from the March 2012 VA MRI.  

If the examiner rejects the Veteran's contentions, the examiner should provide a clear reason for doing so.  The examiner cannot solely rely on an absence of contemporaneous medical treatment for rejecting the Veteran's reports, but may rely on inconsistency with additional evidence, facial implausibility, or demonstrated pecuniary bias, among others, in addition to an absence of medical treatment in doing so.  Again, the precise reasons for rejecting the Veteran's reports must be clearly stated.

 (If the examiner determines that another examination is necessary, such examination should be scheduled.) 

 If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  Then readjudicate the claim, based on all the evidence of record.  If any benefit sought on appeal remains denied, the RO/AMC must furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


